United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3516
                      ___________________________

                            Derek Maurice Parks, Sr.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                                   Corizon, Inc.

                     lllllllllllllllllllll Defendant - Appellee

   Jones, Ms., Nurse, East Arkansas Regional Unit, ADC; Does, Nurses, East
                        Arkansas Regional Unit, ADC

                           lllllllllllllllllllll Defendants

Wendy Kelley, Deputy Director of Health Services, ADC; Denise Strickland, Ms.,
              Health Service Administrator, Brickeys Unit, ADC

                    lllllllllllllllllllll Defendants - Appellees

                              Christopher Loe, Mr.

                           lllllllllllllllllllll Defendant

                                Renee Reese, Ms.

                     lllllllllllllllllllll Defendant - Appellee

                                     Reed, Ms.

                           lllllllllllllllllllll Defendant
                          Traci Ford, Ms.; Alisha Bell, Ms.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                              Submitted: June 13, 2013
                                Filed: June 27, 2013
                                   [Unpublished]
                                   ____________

Before MURPHY, ARNOLD, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      Arkansas inmate Derek Parks brought a 42 U.S.C. § 1983 action claiming
deliberate indifference to his serious medical needs. He was twice allowed to amend
his complaint, but most of the defendants were eventually dismissed. In his second
amended complaint, Parks alleged among other things that defendants Renee Reese,
Traci Ford, and Alisha Bell did not respond to his requests for the eye drops
prescribed to him after his surgery for an eye disease. The district court dismissed the
action without prejudice as to these defendants, on the ground that Parks failed to
exhaust his administrative remedies because, contrary to the prison grievance policy,
he did not name them in his relevant exhausted grievance. Parks appealed the final
judgment.

      In a January 18, 2013 order, we summarily affirmed the judgment except with
respect to the claims against Reese, Ford, and Bell. Those appellees and Parks were
given the opportunity to submit briefs that included consideration of Hammett v.


                                           -2-
Cofield, 681 F.3d 945, 947 (8th Cir. 2012) (per curiam) (42 U.S.C. § 1997e(a)
exhaustion requirement is satisfied if prison officials decide a procedurally flawed
grievance on the merits). In their brief, Reese, Ford, and Bell appear to concede that
Parks exhausted his administrative remedies, but urge affirmance on the grounds that
they were not deliberately indifferent to his serious medical needs, and that his second
amended complaint did not sufficiently relate to the issue raised in his grievance.

       After careful review, we conclude based on Hammett that Parks exhausted his
administrative remedies. We also conclude that the limited district court record does
not permit a determination whether Reese, Ford, and Bell were deliberately indifferent
to Parks’s serious medical needs. We note that the appeal response to his June 14,
2011 grievance (about not receiving his prescribed eye medication) indicated that the
issue was “resolved as of September 20, 2011.” See Santiago v. Blair, 707 F.3d 984,
990 (8th Cir. 2013) (to establish § 1983 deliberate-indifference claim, plaintiff must
demonstrate that he suffered from objectively serious medical need and that defendant
actually knew of but deliberately disregarded the need; serious medical need is one
that has been diagnosed by physician as requiring treatment). Further, we believe that
the allegations about these appellees in the second amended complaint sufficiently
related to the June 14 grievance such that the purposes of the exhaustion requirement
were served. See Jones v. Bock, 549 U.S. 199, 219 (2007) (benefits of exhaustion
include allowing prison to address complaints about program it administers before
being subjected to suit, reducing litigation to extent complaints are satisfactorily
resolved, and improving litigation that does occur by leading to preparation of useful
record).

     Accordingly, we reverse the judgment as to Parks’s claims against Reese, Ford,
and Bell, and we remand for further proceedings on those claims.
                     ______________________________




                                          -3-